DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 06/10/2021 in response to the Non-Final Office Action mailed 03/10/2021 has been entered.  
	Claims 1-23 are currently pending in U.S. Patent Application No. 16/677,896 and an Office action on the merits follows.


Response to 35 USC § 112 Rejections
In view of the foregoing amendments claim rejections under 35 U.S.C. 112(b), to claims 12 and 16 are withdrawn.  


Response to Arguments/Remarks
	Applicant’s remarks with respect to Fukuda et al. (US 2018/0017480) and combination(s)/modification thereto have been considered and determined non-persuasive.  Applicant’s remarks respectfully assert the claimed invention is distinguished over the disclosure of Fukuda as a whole, as Fukuda allegedly fails to teach/suggest a ‘re-categorization’ generally, instead suggesting a categorization reliant upon user input, and generally falls silent in terms of categorization details/specifics regarding how categorization therein may be performed otherwise.  Examiner respectfully disagrees with the assertion that the user guided/initiated categorization of Fukuda as purported by Applicant, fails to serve as an equivalent to a ‘re-‘does not specifically disclose what the storage boxes look like, and therefore the storage boxes are not equivalent to the second image list of claim 1’.  Examiner respectfully disagrees and page 8 of the Non-Final Office Action references Fukuda Figures 13 and 17-23 (see also 28 and 29), and e.g. region 302 illustrated therein and comprising a plurality of ‘image lists’ separated (storage boxes/areas/UI regions) by 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 2, 7, 9 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (US 2018/0017480).

claim 1, Fukuda teaches/suggests an information processing device (Figures 1 and 2) comprising:
a memory; and a processor coupled to the memory (one or more controller(s) in conjunction with memory, [0092] “Controller 14 includes an arithmetic processing circuit such as a CPU. Storage 15 includes memories such as a ROM, a RAM, and a hard disk. Storage 15 retains various kinds of information necessary for control by controller 14. Storage 15 is also used as a work region when controller 14 performs control. Controller 14 controls the components in testing apparatus 10 according to a computer program stored in storage 15”, [0097] “Management apparatus 30 stores the received information in association with identification information of the urine sample”, [0099], [0127] “Controller 416 includes an arithmetic processing circuit such as a CPU and executes control conforming to a control program. Controller 416 includes a memory for storing an image capturing order and the like explained below.”, etc.); the processor being configured to:
extract a material component image (particle/cell images, Abs “image capturing apparatus that captures images of particles in the urine sample to acquire particle images ... the image capturing processing of the particles in the urine sample for which the image capturing order has been generated by the management apparatus, and transmits the acquired particle images to the management apparatus”, [0075] “Note that in this disclosure, the particle images are also referred to as cell images”) identified as a material component ([0091] “for each of the particles (red blood cells, white blood cells, epithelial cells, casts, bacteria, etc.) included in the measurement specimen”), from a plurality of images obtained by imaging a sample fluid containing a plurality of types of material component and flowing through a flow cell (flow cell 101, Fig. 2, [0084] “Flow cell 101 feeds the measurement specimen in one direction in a state in which the measurement specimen is surrounded by sheath liquid”), and categorize the extracted material component classification of [0075], [0092], [0093] “controller 14 classifies the particles in the measurement specimen based on scattergrams having predetermined characteristic parameters as two axes.”, [0093-0096], [0153]), which serves as a detected component (particle/image and corresponding classification result, see [0091] and [0096] for class/type examples, prior to reclassification based on user/operator input/correction), by predetermined category ([0015] “It may be preferable that the controller causes the particle images to be displayed on the screen with the particle images divided into classes defined by a predetermined indicator”, see those classes/categories of Figures 12-13, Figures 17-23 illustrating image lists separated based on classification/type and corresponding indicators/labels (e.g. class 1-8, BACT, RBC, WBC, EC, CAST, etc.) (also clickable in view of [0156])); and
perform control to re-categorize an already categorized material component image ([0020] “It may be preferable that the management apparatus further comprises an input unit, wherein when one of the classes displayed on the screen is selected through the input unit, the controller causes the display unit to display, on one screen, particle images included in the one class, a classification operation region for inputting kinds of particles presented in the particle images via the input unit”, [0023] “It may be preferable that the controller causes the display unit to display a classification result input via the input unit in the classification operation region”, [0159-0160]), serving as the detected component into a different category ([0023] ‘a classification result input via the input unit’ displayed in the classification operation region, [0159-0160]), such that, in a case in which selection of a movement destination category is received in a state in which a first image list of material component images included in a category of the detected component is being displayed by a display section ([0159] “The user performs classification of the cell images by dragging the displayed cell images to the storage boxes of the particles corresponding to the displayed cell images. The user drags the cell images, which are not the classification target particles, to a storage box unrelated to the classification target. When the editing work ends, the user presses button 303 via input unit 31. Consequently, the classification of the cell images is decided. Information after the classification is stored in the database. According to the information after the classification, for example, a browsing screen illustrated in FIG. 13 is displayed”, [0160] “The user can perform reclassification of the cell images by pressing button 307 via input unit 31 as appropriate. Buttons 303, 305, and 306 are the same as the buttons illustrated in FIG. 12.”), in a subsequent state in which the first image list and a second image list of material component images included in the movement destination category are being displayed at the same time by the display section (Figures 12 and 13, region 302 comprising at least two image lists sorted by classification category, Figures 17-23 also, and simultaneously displayed prior to and after user input re-classification), a material component image selected from the first image list is moved to the second image list ([0015], [0023], [0159-0160]).  Examiner notes, in addition to that explicit disclosure of [0023] and [0159-0160], Fukuda at the minimum teaches/suggests by consequence of a user input re-classification, regardless of the manner in which it may occur (user dragging particle/cell image/thumb to new/desired list/area or otherwise), subsequently/by consequence thereof, moving/displaying a re-classified particle/cell image under the appropriate/designated class area and label.  In addition, Figures 12-13 and 17-23 of Fukuda clearly illustrate at least two ‘image lists’ in view of broadest reasonable interpretation sorted/distinctly displayed based on class.

As to claim 2, Fukuda teaches/suggests the device of claim 1.
Fukuda further teaches/suggests the device wherein the processor is further configured to control to emphasize display of the material component image that has been moved from the first image list to the second image list ([0239] “In classification target display region 361, markings corresponding to states of classification are added to the respective cell images. For example, a frame of an orange color is added to a cell image classified into a particle. A frame of a blue color is added to an unknown cell image that cannot be classified into any particles. A frame is not added to an unclassified cell image. A frame of a yellow color is added to a cell image selected as a classification target.” suggested in view of [0200-0201] “The number of cell images displayable in region 351 is determined for each of the classes. For example, in region 351 of class 4, only four cell images are displayable... Fifth or more cell images cannot be displayed. A function for switching, when the user clicks label 352 of each of the classes via input unit 31, display content of cell image display region 350 to display content for displaying all of the cell images included in the class may be given”, [0240], [0254], etc. in view of potential breadth associated with ‘emphasize display’).  

As to claim 7, Fukuda teaches/suggests the device of claim 1.
Fukuda further teaches/suggests the device wherein the processor is further configured to control to color code items when displaying the items corresponding to the respective categories ([0239] “In classification target display region 361, markings corresponding to states of classification are added to the respective cell images. For example, a frame of an orange color is added to a cell image classified into a particle. A frame of a blue color is added to an unknown cell image that cannot be classified into any particles. A frame is not added to an unclassified cell image. A frame of a yellow color is added to a cell image selected as a classification target.”).

As to claim 9, Fukuda teaches/suggests the device of claim 1.
Fukuda further teaches/suggests the device wherein the processor is further configured to control to display an overview of measurement results for each of the categories, Figures 12-13, 16-23 and 26-29, buttons 303-306, Overview button in view of [0265] “a frame of a predetermined color is added to the cell image in classification target display region 361 as a marking corresponding to a state of the classification. The user can popup-display an enlarged cell image by double-clicking the cell image in classification target display region 361 via input unit 31”, in addition to [0195] “Concerning the urine sample selected in the list table of list display region 310, when a command of classification error is received from testing apparatus 10, a mark for indicating the classification error, for example, a sign "*" is added to a field of a result value of a particle having the classification error among the particles displayed in sediment result region 323. Consequently, the user can learn that the classification error occurs in the particle without referring to comment item 318 of list display region 310”, [0207]).

As to claim 22, Fukuda teaches/suggests a measurement system (Figures 1-2) comprising:
a flow cell configured to allow a sheath fluid and a sample fluid containing a plurality of types of material components to flow through (flow cell 101, Fig. 2, [0084] “Flow cell 101 feeds the measurement specimen in one direction in a state in which the measurement specimen is surrounded by sheath liquid”);
an imaging section configured to image the sample fluid flowing through the flow cell (Figures 1 and 2, [0098] Image capturing apparatus 20 in conjunction with detector 12, [0083] “Detector 12 measures the measurement specimen”, [0079] apparatus 10 comprises detector 12); and
see rejection to claim 1 above).

As to claim 23, this claim is the non-transitory CRM comprising instructions corresponding to those functional limitations of device claim 1, and is rejected accordingly.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2018/0017480).

As to claim 3, Fukuda teaches/suggests the device of claim 1.
Fukuda fails to explicitly disclose the device wherein the control to emphasize display is control to display the material component image at a top position of the second image list.
Fukuda does however disclose the manner in which one or more of the displayed image lists may be of a length precluding the display of all those images belonging to the class/label and user control for modification of the list displayed accordingly ([0201]). In addition or alternative to highlighting/framing as emphasis disclosed above for the case of claim 2, emphasis that includes placing/displaying the moved particle image at a top position of the second image list would have been obvious to person of ordinary skill in the art as doing so would ensure the user/operator can visually confirm a correct reclassification, without losing sight/track of the moved image and/or having to scroll past/beyond those particle images already belonging to/in the second image list.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Fukuda such that the control to emphasize display is control to display the material component image at a top position of the second image list as taught/suggested above, the motivation being as similarly discussed above that such a top position ensures the particle image does not leave the operators/sight and/or get placed behind/after a maximum number of particle images immediately displayable in the second image list.

As to claim 4, Fukuda teaches/suggests the device of claim 1.
Fukuda further teaches/suggests the device wherein each of the categories is designated as at least one of a main category item or a sub-category item that is a subdivision of the main category item ([0199] “Each of divisions of the classes includes region 351, label 352, and operation button 353. In region 351, cell images of the class are displayed. In label 352, a character string for identifying the class is displayed. Operation button 353 is operated when the cell images of the class are classified into particles of specific kinds”);
Fukuda fails to explicitly disclose the processor is further configured to control to display the material component image in an image list of material component images included in the main category item in a case in which the main category item has been selected when selecting the movement destination category, and to display the material component image in an image list of material component images included in the sub-category item in a case in which the sub-category item has been selected when selecting the movement destination category.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Fukuda to further comprise a intra-class sub-category re-classification and updating display of associated image lists as is disclosed for the inter-class reclassification disclosure identified above for the case of claim 1, the motivation as similarly taught/suggested therein that such a class correction and corresponding display ensures the user/operator can visually confirm the completion and accuracy of a re-classification as would be accomplished for an inter-class reclassification, readily extended to a sub-class (intra) re-classification with a reasonable expectation of success.

As to claim 5, Fukuda teaches/suggests the device of claim 4.
Fukuda further suggests the device wherein the sub-category item is selectable after the main category item has been selected (Figures 12-13, 16-23 and 26-29 user selection of class labels/indicators in view of [0199], notes claim language does not limit the selection to occurring only after the main category has been selected).


2.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2018/0017480) in view of Zeineh et al. (US 2006/0159325).

claim 3, Fukuda teaches/suggests the device of claim 1.
Fukuda fails to explicitly disclose the device configured to perform control to display material component images in the first image list arranged according to the degree of matching in either a best-match sequence or a worst-match sequence.  Fukuda generally fails to disclose any classification/categorization confidence/likelihood/probability/degree of match used in the sorting of display elements, however Fukuda does teach/suggest comput[ing] a degree of matching for a categorization result of the material component image (particle classification is based on one or more scattergram plots, [0093-0097], see also discrimination error disclosure of [0189]).  It also stands to reason that presenting the image list in a worst-match sequence serves to ensure the particle images mostly likely requiring user re-classification are noticed/addressed by the user upon viewing each of the displayed image lists in region 302.
Zeineh in a similar field of endeavor evidences the obvious nature of displaying component images according to a degree in both a best-worst and value range based sequence ([0105] “the user may also view values for individual defects for each slide and sort the order of displayed slides based upon any one of the individual defects as well as the total defect value. For example, the user may select the focus as the defect of interest and sort slides in order of the highest focus defects to the lowest. The user may also apply filters such that slides containing a range of defect values are specially pointed out to the user”).  Zeineh suggests the manner in which a display order so configurable by the user, generally increases user operability and may aid in diagnosis as the user is able to able to readily observe corresponding slides/images based on various metrics of importance to the user.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Fukuda to perform control to display material component images as claimed for the case of claim 8 and taught/suggested by Zeineh, the motivation as similarly taught/suggested therein and identified above, that such a configurable display order increases operability by providing particle images in a most readily observed position/location in accordance with one or more metrics of interest.


3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2018/0017480) in view of Kaufman et al. (US 2017/0140208).

As to claim 10, Fukuda teaches/suggests the device of claim 1.
Fukuda fails to explicitly disclose the processor configured to control to set an enlargement ratio of the material component images when being displayed in the first image list.  Fukuda does however disclose that display element enlargement control of [0265] by double clicking the image.
Kaufman teaches/suggests control to set an enlargement ratio of the material component images when being displayed in a first image list (Figure 3A, magnification selection UI elements above image list (right side, 1x-40x) [0029] “The magnification of the displayed images can be responsive to user selection. For example, the user may select from "lx," "4x," "20x," and "40x" at 111.”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Fukuda to perform control to set an enlargement ratio of the material component images when being displayed in a first image list as taught/suggested by Kaufman, the motivation as similarly taught/suggested therein that such a configurable enlargement ratio increases user operability/convenience with a reasonable expectation of success.


4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2018/0017480) in view of Kamath et al. (US 2013/0287283).

As to claim 11, Fukuda teaches/suggests the device of claim 1.
Fukuda fails to explicitly disclose the processor configured to control to set at least one of a brightness or a contrast ratio of the material component images when being displayed in the first image list.
Kamath evidences the obvious nature of control to set at least one of a brightness or a contrast ratio of one or more material component image when being displayed ([0098] “The selection panel 802 may enable setting and changing the contrast and brightness of an image displayed in the display panel 502. The ability to change the contrast and brightness allows a user to enhance certain features in the image to facilitate interpretation. The ability to change the contrast and brightness also enables adequate display of the image on a selected display device. For example, if the gray scale dynamic range of an image (i.e., the range between minimum and maximum pixel values in the image) is larger than the range that can be handled by a selected display device, the gray scale range of the image may be down-scaled in an appropriate manner to allow the device to display the image correctly”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Fukuda to perform the control of claim 11 as taught/suggested by Kamath, the motivation as similarly taught/suggested therein that such a control increases user operability/convenience with a reasonable expectation of success.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
No new references have been cited by Examiner, however as previously identified pertinent references include Zahniser et al. (US 2013/0002847) and Yamada (US 2010/0104169), featuring an explicit re-classification/categorization with reference to Figure 18A and [0193] respectively.  Sumida (US 2006/0050948) teaches/suggests a reclassification involving both a large and small (sub-class) classification.  Kaufman et al. (US 2017/0140208) features that reference image list/disclosure in for example [0028] and [0034], non-equivalent to those limitations as required for the cases of claims 12 and 13.


Allowable Subject Matter
	Claims 6 and 12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  Claim(s) 13-21 are allowable.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.  More specifically for the case of claim 12, Fukuda relies upon a scattergram based classification/categorization (and more specifically based on particle size), and fails to explicitly disclose reference/template images.  The teachings of Fukuda regarding a user guided re-classification and corresponding image list display for the cases of claims 1 and 4 for example, do not necessarily evidence any obvious nature of adding/duplicating a particle/material component image to a set/list of reference images, particularly in view of the manner in which Fukuda does not rely on any such reference images.  While it may be argued that Fukuda displays ‘reference images’ in the broadest sense, for the claimed invention the category/classification of that reference image list matches that of the 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669